DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.

For claim 1, the applicant argues that the combination of Vrzic and Gong does not disclose “determining, by the network device, that the second packet data is duplicate packet data of the first packet data; andin response to determining that the second packet data is the duplicate packet data; determining, by the network device, a packet delivery schedule associated with the duplicate packet data, wherein the packet delivery schedule is further associated with co-located wireless network devices.”

The examiner respectfully disagrees. The combination of Vrzic and Gong and specifically Gong discloses the newly amended limitations as following:
determining, by the network device  (see fig. 32a; S-TRP), that the second packet data (see para. 0457; duplicated data transmitted from P-TRP to S-TRP)  is duplicate packet data of the first packet data  (see para. 0457, 0468-0470; S-TRP receives / detects a second / further repetition / duplicates of data, from a P-TRP (which can be a different / another P-TRP in the group, since P-TRP is a multiple / group of TRP(s) as in para. 0451, i.e. “second network node device”), which is to be transmitted to the UE); and
 in response to determining that the second packet data is the duplicate packet data, determining, by the network device (see fig. 32a; S-TRP), a packet delivery schedule associated with the duplicate packet data (see para. 0464, 0469, 0472, 0473, when duplicate / repetition data that is received (i.e. “in response”),  S-TRP can schedule the transmission of the of the duplicate / repetition data received), wherein the packet delivery schedule (see para. 0464, 0469, 0472, 0473, S-TRP scheduled transmission of the of the duplicate / repetition data) is further associated with co-located wireless network devices (see fig. 32a; P-TRP and S-TRP; para. 0469, 0471; P-TRP and S-TRP as co-located since both can communicate with the same UE and have quasi-co-location).

The applicant presents the same arguments in regards to independent claim 14, wherein the above response is valid for independent claim 14 as well. Arguments in regards to dependent claims 2-7, 15-20 rely on the same above arguments, which have been addressed above. 

Applicant’s arguments with respect to claim(s) 21-26 have been considered but are moot because of a new ground of rejection based on Vrzic et al. (US 20180098250 A1) in view of Gong et al. (US 20200154467 A1)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7, 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US 20180098250 A1) in view of Gong et al. (US 20200154467 A1).

For claim 1, Vrzic discloses 
receiving, by a network device (see para. 0108-0109, Primary Cell which is implemented in a MgNB (master gNB as in para. 0054 and 0108 first sentence)) comprising a processor (see fig. 17; processor 1010 as in para. 0162), user equipment data representing a capability of a user equipment (see para. 0108-0109, UE provides capabilities to PCell / gNB during an initial access procedure).

Vrzic does not disclose
in response to the receiving the user equipment data, receiving, by the network device first packet data from a first network node device 
 receiving, by the network device, second packet data from a second network node device, 
determining, by the network device, that the second packet data is duplicate packet data of the first packet data; and
 in response to determining that the second packet data is the duplicate packet data; determining, by the network device, a packet delivery schedule associated with the duplicate packet data, wherein the packet delivery schedule is further associated with co-located wireless network devices.

In analogous art, Gong discloses in response to the receiving the user equipment data (see para. 0178-179; in response to an initial access of an UE (see Vrzic for transmission of UE capabilities during initial access), the TRP communicates with the UE through a connection) , receiving, by the network device (fig. 32a S-TRP) first packet data  from a first network node device (fig. 32a; P-TRP and para. 0457, 0468-0470, via the established connection after the initial access (as in para. 0178-179), the S-TRP (“network device”) receives data (user data that that is initially transmitted or a first re-transmission to the UE from S-TRP as in para. 0469) from one P-TRP / scheduler out of the multiple / group of TRP(s) / scheduler as in para. 0450-0451, therefore one of those is the “first network node device”))

receiving, by the network device (see fig. 32a; S-TRP), second packet data from a second network node device ( see fig. 32a; P-TRP and para. 0457, 0468-0470, P-TRP is a multiple / group of TRP(s) as in para. 0451, therefore there is a different / another P-TRP in the group, i.e. “second network node device”), 

determining, by the network device  (see fig. 32a; S-TRP), that the second packet data (see para. 0457; duplicated data transmitted from P-TRP to S-TRP)   is duplicate packet data of the first packet data  (see para. 0457, 0468-0470; S-TRP receives / detects a second / further repetition / duplicates of data, from a P-TRP (which can be a different / another P-TRP in the group, since P-TRP is a multiple / group of TRP(s) as in para. 0451, i.e. “second network node device”), which is to be transmitted to the UE); and
 in response to determining that the second packet data is the duplicate packet data, determining, by the network device (see fig. 32a; S-TRP), a packet delivery schedule associated with the duplicate packet data (see para. 0464, 0469, 0472, 0473, when duplicate / repetition data that is received (i.e. “in response”),  S-TRP can schedule the transmission of the of the duplicate / repetition data received), wherein the packet delivery schedule (see para. 0464, 0469, 0472, 0473, S-TRP scheduled transmission of the of the duplicate / repetition data) is further associated with co-located wireless network devices (see fig. 32a; P-TRP and S-TRP; para. 0469, 0471; P-TRP and S-TRP as co-located since both can communicate with the same UE and have quasi-co-location).

One of ordinary skill in the art could have substituted one known element (initial access of a UE shown in Gong) with another known element (initial procedure of a UE during which UE capabilities are transmitted as shown in Vrzic), which would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention. The substitution of the initial procedure of a UE during which UE capabilities are transmitted shown in Vrzic would have yielded predictable results, namely, informing network nodes of UE capabilities during initial access in Gong to provide appropriate communication / formats that a UE is capable of processing.

For claim 2, Vrzic does not disclose determining, by the network device, whether to transmit an indication of the duplicate packet data to the user equipment, resulting in a determination.
In analogous art, Gong discloses determining, by the network device (see fig. 32a; S-TRP), whether to transmit an indication of the duplicate packet data to the user equipment, resulting in a determination (para. 0453; if semi-persistent scheduling is being used (determination) for the duplication data that allocation is transmitted in SPS manner, and then the configured resources for the PDCCH to be used for duplication do not need to be dynamically determined and be sent by the S-TRP as in the usual manner of para. 0464, 0467, 0469, 0472, 0473)

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gongsections 0005).


For claim 3, Vrzic does not disclose based on the determination, transmitting, by the network device, the duplicate packet data to the user equipment.
In analogous art, Gong discloses based on the determination, transmitting, by the network device (see fig. 32a; S-TRP), the duplicate packet data to the user equipment. (see para. 0464, 0469, 0472-473, S-TRP can dynamically schedule the transmission of the duplicate / repetition data that it has received for PDCCH and transmit the resources / control information for the duplication,  if semi-persistent scheduling is not being used as in para. 0453).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).


For claim 4, Vrzic does not disclose based on the packet delivery schedule, transmitting, by the network device, the duplicate packet data to the user equipment.
In analogous art, Gong discloses based on the packet delivery schedule, transmitting, by the network device (see fig. 32a; S-TRP), the duplicate packet data to the user equipment (see para. 0464, 0469, 0472-0473, S-TRP can schedule the transmission (to a UE) of the duplicate / repetition data that it has received).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).


For claim 5, Vrzic does not disclose in response to the transmitting the duplicate packet data to the user equipment, receiving, by the network device, a transmission signal from the user equipment.
In analogous art, Gong discloses in response to the transmitting the duplicate packet data to the user equipment (see fig. 32a / 32b, UE 3208 / 3218), receiving, by the network device (see fig. 32a; S-TRP), a transmission signal from the user equipment (see para. 0417-418 0491, 0493, 0495; the TRP (such as S-TRP) keeps transmitting repetition to the UE until it receives an ACK from the UE).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).

For claim 6, Vrzic does not disclose wherein the transmission signal comprises a hybrid automatic repeat request acknowledgement.
In analogous art, Gong discloses wherein the transmission signal comprises a hybrid automatic repeat request acknowledgement (see para. 0491, 0493, 0495; the TRP (such as S-TRP) keeps transmitting repetition to the UE until it receives an ACK from the UE)..

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).


For claim 7, Vrzic does not disclose i in response to the transmitting the duplicate packet data to the user equipment, receiving, by the network device, decoded signal data from the user equipment.
In analogous art, Gong discloses in response to the transmitting the duplicate packet data to the user equipment (see fig. 32a / 32b, UE 3208 / 3218) , receiving, by the network device (see fig. 32a; S-TRP), decoded signal data from the user equipment. (see para. 0417-418, 0430-431, 0491, 0493, 0495; UE transmits identifying decoded information that was transmitted from a TRP (such as S-TRP, which transmits duplicate data to the UE as in para. 0464, 0469, 0472, 0473) in order to ACK the successful reception and decoding of the downlink data, such as duplicate data transmitted to the UE by S-TRP as in para.  0464, 0469, 0472, 0473).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).

For claim 14, Vrzic discloses A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (see fig. 17, 1020, 1010, 1030; para. 0162-164; memory storing program which is executed by processor), comprising: 
receiving user equipment data representing a capability of user equipment of a wireless network (see para. 0108-0109, UE provides capabilities to PCell / gNB during an initial access procedure); 

Vrzic does not disclose receiving first packet data from a first network node device of the wireless network;
receiving second packet data from a second network node device of the wireless network, wherein the second packet data is duplicate packet data of the first packet data; 
determining that the second packet data is duplicate packet data of the first packet data; and in response to determining that the second packet data is the duplicate packet data, determining a packet delivery schedule associated with the duplicate packet data, wherein the packet delivery schedule is further associated with co-located wireless network devices.

In analogous art, Gong discloses receiving first packet data from a first network node device of the wireless network (fig. 32a; P-TRP and para. 0457, 0468-0470, via the established connection after the initial access (as in para. 0178-179), the S-TRP (“network device”) receives data (user data that that is initially transmitted or a first re-transmission to the UE from S-TRP as in para. 0469) from one P-TRP / scheduler out of the multiple / group of TRP(s) / scheduler as in para. 0450-0451, therefore one of those is the “first network node device”));

 receiving second packet data (see para. 0457; duplicated data transmitted from P-TRP) from a second network node device of the wireless network ( see fig. 32a; P-TRP and para. 0457, 0468-0470, P-TRP is a multiple / group of TRP(s) as in para. 0451, therefore there is a different / another P-TRP in the group, i.e. “second network node device”), where fig. 32a / 32b are the wireless network), wherein the second packet data is duplicate packet data of the first packet data (see para. 0457, 0468-0470; S-TRP receives a second / further repetition / duplicates of data, from a P-TRP (which can be a different / another P-TRP in the group, since P-TRP is a multiple / group of TRP(s) as in para. 0451, i.e. “second network node device”), which is to be transmitted to the UE); 

determining that the second packet data is duplicate packet data of the first packet data  (see para. 0457, 0468-0470; S-TRP receives / detects a second / further repetition / duplicates of data, from a P-TRP (which can be a different / another P-TRP in the group, since P-TRP is a multiple / group of TRP(s) as in para. 0451, i.e. “second network node device”), which is to be transmitted to the UE); and in response to determining that the second packet data is the duplicate packet data, determining a packet delivery schedule associated with the duplicate packet data (see para. 0464, 0469, 0472, 0473, when duplicate / repetition data that is received (i.e. “in response”) S-TRP can schedule the transmission of the of the duplicate / repetition data received), wherein the packet delivery schedule (see para. 0464, 0469, 0472, 0473, S-TRP scheduled transmission of the of the duplicate / repetition data) is further associated with co-located wireless network devices (see fig. 32a; P-TRP and S-TRP; para. 0469, 0471; P-TRP and S-TRP as co-located since both can communicate with the same UE and have quasi-co-location).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).

For claim 15, Vrzic does not disclose wherein the operations further comprise: in response to determining the packet delivery schedule, sending, indication data, representative of an indication of the packet delivery schedule, to the user equipment.

In analogous art, Gong discloses wherein the operations further comprise: in response to determining the packet delivery schedule, sending, indication data, representative of an indication of the packet delivery schedule, to the user equipment (see para. 0464, 0469, 0472-0473 0467, configuration / scheduling information is provided to the UE in order to monitor / receive data for PDSCH transmission)

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).


For claim 16, Vrzic does not disclose wherein the indication is a first indication, and wherein the operations further comprise: sending a second indication, representative of the duplicate packet data, in accordance with the packet delivery schedule.

In analogous art, Gong discloses wherein the indication is a first indication (see para. 0464, 0469, 0472-0473 0467, configuration / scheduling information is provided to the UE in order to monitor / receive data for PDSCH transmission), and wherein the operations further comprise: sending a second indication, representative of the duplicate packet data, in accordance with the packet delivery schedule (see para. 0206, another configuration / scheduling information (“second indication”) is provided to the UE in order to monitor / receive data of PDCCH / downlink which is duplicated via a schedule as in para. 0464, 0469, 0472-0473).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).


For claim 17, Vrzic does not disclose in response to sending the second indication, facilitating transmitting acknowledgment data representative of a hybrid automatic repeat request acknowledgement to the first network node device.

In analogous art, Gong discloses in response to sending the second indication (see para. 0206, another configuration / scheduling information (“second indication”) is provided to the UE in order to monitor / receive data of PDCCH / downlink which is duplicated via a schedule as in para. 0464, 0469, 0472-0473), facilitating transmitting acknowledgment data representative of a hybrid automatic repeat request acknowledgement to the first network node device (see para. 0206, based on the configuration / scheduling information is provided to the UE in order to monitor / receive data of PDCCH / downlink which results in the facilitation of HARQ transmission back to a TRP (such as S-TRP) for duplicated data as in para. 0491, 0493, 0495;).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).


For claim 18, Vrzic does not disclose determining by the user equipment, that the duplicate packet data is representative of an interference experienced from the second network node device.

In analogous art, Gong discloses determining by the user equipment (see fig. 32a / 32b, UE 3208 / 3218), that the duplicate packet data is representative of an interference experienced from the second network node device (see para. 0184, 0448; the UE monitors interference of signals received (including the duplicates from S-TRP as in para. 0464, 0469, 0472), where all TRPs (including P-TRS, which can be the different / another P-TRP in the P-TRP group, since P-TRP is a multiple / group of TRP(s) as in para. 0451, i.e. “second network node device”) are considered and the best TRP is selected or the interference one is preempted / its transmission is punctured) 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).

For claim 19, Vrzic does not disclose in response to determiningthat the duplicate packet data is representative of the interference experienced from the second network node device, selecting a signal from the first network node device for additional communication.

In analogous art, Gong discloses in response to determining that the duplicate packet data is representative of the interference experienced from the second network node device ( see fig. 32a; P-TRP and para. 0457, 0468-0470, P-TRP is a multiple / group of TRP(s) as in para. 0451, therefore there is a different / another P-TRP in the group, i.e. “second network node device”), selecting a signal from the first network node device (fig. 32a; P-TRP and para. 0457, 0468-0470, via the established connection after the initial access (as in para. 0178-179), the S-TRP receives duplication data from a P-TRP (wherein P-TRP is a multiple / group of TRP(s) as in para. 0451, therefore one of the P-TRP in the group is a “first network node device”)) for additional communication (see para. 0184, 0448; the UE monitors interference of signals received (including the duplicates from S-TRP as in para. 0464, 0469, 0472), where all TRPs (including P-TRS) are considered and the best TRP is selected (“selecting a signal from the first network node device for additional communication”)). 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).

For claim 20, Vrzic does not disclose in response to determining that the duplicate packet data is representative of the interference, labeling a signal transmission as the signal transmission that interferes with the user equipment.

In analogous art, Gong discloses in response to determining that the duplicate packet data is representative of the interference, labeling a signal transmission as the signal transmission that interferes with the user equipment (see para. 0184, 0448; the UE monitors interference of signals received (including the duplicates from S-TRP as in para. 0464, 0469, 0472), where all TRPs (including P-TRS) are considered and the once causing interference is pre-empted / transmission is punctured). 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).


For claim 21, Vrzic discloses A system, comprising: 
a processor (see fig. 17; processor 1010 as in para. 0162); and a memory that stores executable instructions that, when executed by the processor (see fig. 17, 1020, 1010, 1030; para. 0162-164; memory storing program which is executed by processor), facilitate performance of operations, comprising: receiving user equipment data representative of a capability of a user equipment (see para. 0108-0109, UE provides capabilities to PCell / gNB during an initial access procedure); 

Vrzic does not disclose in response to receiving the user equipment data, receiving first packet data from first network node equipment; receiving second packet data from second network node equipment; determining that the second packet data is duplicate packet data of the first packet data; and in response to determining that the second packet data is the duplicate packet data, determining a packet delivery schedule associated with the duplicate packet data, wherein the packet delivery schedule is further associated with co-located wireless network devices.  

In analogous art, Gong discloses in response to receiving the user equipment data (see para. 0178-179; in response to an initial access of an UE (see Vrzic for transmission of UE capabilities during initial access), the TRP communicates with the UE through a connection), receiving first packet data from first network node equipment (fig. 32a; P-TRP and para. 0457, 0468-0470, via the established connection after the initial access (as in para. 0178-179), the S-TRP (“network device”) receives duplication data (user data that that is initially transmitted or a first re-transmission to the UE from S-TRP as in para. 0469) from a one P-TRP / scheduler (wherein P-TRP is about of the multiple / group of TRP(s) / scheduler as in para. 0450-0451, therefore one of those is the “first network node device”))  ; receiving second packet data from second network node equipment ( see fig. 32a; P-TRP and para. 0457, 0468-0470, P-TRP is a multiple / group of TRP(s) as in para. 0451, therefore there is a different / another P-TRP in the group, i.e. “second network node device”), where fig. 32a / 32b are the wireless network); 
determining that the second packet data (see para. 0457; duplicated data transmitted from P-TRP to S-TRP)  is duplicate packet data of the first packet data (see para. 0457, 0468-0470; S-TRP receives / detects a second / further repetition / duplicates of data, from a P-TRP (which can be a different / another P-TRP in the group, since P-TRP is a multiple / group of TRP(s) as in para. 0451, i.e. “second network node device”), which is to be transmitted to the UE);
 and in response to determining that the second packet data is the duplicate packet data , determining a packet delivery schedule associated with the duplicate packet data (see para. 0464, 0469, 0472, 0473, when duplicate / repetition data that is received (i.e. “in response”) S-TRP can schedule the transmission of the of the duplicate / repetition data received), wherein the packet delivery schedule (see para. 0464, 0469, 0472, 0473, S-TRP scheduled transmission of the of the duplicate / repetition data) is further associated with co-located wireless network devices (see fig. 32a; P-TRP and S-TRP; para. 0469, 0471; P-TRP and S-TRP as co-located since both can communicate with the same UE and have quasi-co-location).

One of ordinary skill in the art could have substituted one known element (initial access of a UE shown in Gong) with another known element (initial procedure of a UE during which UE capabilities are transmitted as shown in Vrzic), which would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention. The substitution of the initial procedure of a UE during which UE capabilities are transmitted shown in Vrzic would have yielded predictable results, namely, informing network nodes of UE capabilities during initial access in Gong to provide appropriate communication / formats that a UE is capable of processing.

For claim 22, Vrzic does not disclose specifically wherein the operations further comprise: receiving, from the first network node equipment, a first signal transmission comprising the first packet data.

In analogous art, Gong discloses specifically wherein the operations further comprise: receiving, from the first network node equipment (see fig. 32b; P-TRP), a first signal transmission comprising the first packet data (see para. 0468-0469; P-TRP transmits downlink signals (e.g. PDCCH), which contains packet data as shown in fig. 5).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).

For claim 23, Vrzic does not disclose receiving, from the second network node equipment, a second signal transmission comprising the second packet data.  


In analogous art, Gong discloses receiving, from the second network node equipment (see fig. 32b; S-TRP), a second signal transmission comprising the second packet data (see para. 0468-0469; S-TRP transmits downlink signals (e.g. PDCCH), which contains packet data as shown in fig. 5).  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).

For claim 24, Vrzic does not disclose wherein the operations further comprise: in response to receiving the first signal transmission and the second signal transmission, selecting the first signal transmission to receive third data.  

In analogous art, Gong discloses wherein the operations further comprise: in response to receiving the first signal transmission and the second signal transmission (see para. 0468-0469; UE receives downlink signals from both S-TRP and P-TRP, which contains packet data as shown in fig. 5), selecting the first signal transmission to receive third data (see para. 0184, 0448; the UE monitors interference of signals received (including the duplicates from S-TRP as in para. 0464, 0469, 0472), where all TRPs (including P-TRS) are considered and the best TRP is selected for reception (“third data”)).  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).

For claim 25, Vrzic does not disclose wherein the operations further comprise: in response to receiving the third data, decoding the third data, resulting in decoded data.  


In analogous art, Gong discloses wherein the operations further comprise: in response to receiving the third data (see para. 0184, 0448; the UE monitors interference of signals received (including the duplicates from S-TRP as in para. 0464, 0469, 0472), where all TRPs (including P-TRS) are considered and the best TRP is selected for reception (“third data”)), decoding the third data, resulting in decoded data (see para. 0417-418, 0430-431, 0491, 0493, 0495; UE transmits identifying decoded information that was transmitted from a TRP (such as S-TRP, which transmits duplicate data to the UE as in para. 0464, 0469, 0472, 0473)).  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).

For claim 26, Vrzic does not disclose wherein the operations further comprise: in response to decoding the third data, transmitting the decoded data to the first network node equipment.

In analogous art, Gong discloses wherein the operations further comprise: in response to decoding the third data, transmitting the decoded data to the first network node equipment  (see para. 0417-418, 0430-431, 0491, 0493, 0495; UE transmits identifying decoded information that was transmitted from a TRP (such as S-TRP, which transmits duplicate data to the UE as in para. 0464, 0469, 0472, 0473) in order to ACK the successful reception and decoding of the downlink data, such as duplicate data transmitted to the UE by S-TRP as in para.  0464, 0469, 0472, 0473)


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Vrzic by using the above recited features, as taught by Gong, in order to provide a method of the UE to be able to reduce the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of processing, and which for example can ultimately affect the battery life of the UE. (see Gong sections 0005).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burnham; Luke A. et al.	US 20120158422 A1	METHODS AND SYSTEMS FOR SCHEDULING APPOINTMENTS IN HEALTHCARE SYSTEMS
Stern-Berkowitz; Janet A. et al.	US 20170280481 A1	Supporting Random Access and Paging Procedures for Reduced Capability WTRUS in an LTE System
ZHOU; Yan et al.	US 20190260456 A1	FEEDBACK OF BEAM SWITCH TIME CAPABILITY
Nammi; SaiRamesh et al.	US 20200053746 A1	FACILITATION OF DATA SCHEDULING FOR MULTIPLE TRANSMISSION POINTS FOR 5G OR OTHER NEXT GENERATION NETWORK


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Thursday, Friday and Monday, Tuesday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413